Attorney Grievance Comm’n v. Stephen Howard Sacks, Misc. Docket AG No. 42,
September Term, 2016

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred lawyer who engaged in numerous forms of serious misconduct that involved
multiple clients and included misappropriating funds, fabricating documents, and making
misrepresentations to courts, clients, and opposing counsel. Lawyer’s conduct violated
Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 1.2(a) (Allocation of
Authority Between Client and Lawyer), 1.3 (Diligence), 1.4(a)(2), 1.4(a)(3), 1.4(b)
(Communication), 1.5(a) (Reasonable Fees), 1.15(a), 1.15(c), 1.15(d), 1.15(e)
(Safekeeping Property), 1.16(d) (Terminating Representation), 3.1 (Meritorious Claims
and Contentions), 3.4(c), 3.4(d) (Fairness to Opposing Party and Counsel), 8.1(b)
(Disciplinary Matters), 8.4(b) (Criminal Act), 8.4(c) (Dishonesty, Fraud, Deceit, or
Misrepresentation), 8.4(d) (Conduct That Is Prejudicial to Administration of Justice), and
8.4(a) (Violating MLRPC).
Circuit Court for Baltimore City
Case No. 24-C-16-005698
Argued: March 6, 2018

                                        IN THE COURT OF APPEALS

                                              OF MARYLAND

                                           Misc. Docket AG No. 42

                                             September Term, 2016
                                   ______________________________________

                                   ATTORNEY GRIEVANCE COMMISSION
                                           OF MARYLAND

                                                      v.

                                         STEPHEN HOWARD SACKS
                                   ______________________________________

                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,

                                                   JJ.
                                   ______________________________________

                                              Opinion by Watts, J.
                                   ______________________________________

                                             Filed: April 20, 2018
       This attorney discipline proceeding involves a lawyer who, chief among various

forms of serious misconduct, misappropriated funds, fabricated documents, and made

misrepresentations to courts, clients, and opposing counsel.

       In this case, Stephen Howard Sacks, Respondent, a member of the Bar of Maryland,

represented seven clients, and himself, in separate matters that resulted in the institution of

an attorney disciplinary proceeding and numerous findings of misconduct. Specifically,

Sacks was retained to represent Jermaine D. Harris in a criminal case, to assist Joy Whyte

with a meeting with an Assistant United States Attorney, to assist Erick E. Chen in

attempting to have the Federal Bureau of Investigation return certain personal property to

him, to represent Daniel W. Anderson in criminal cases and an immigration case, to

represent Rondall Range in a criminal case, to represent Anita Range in a child support

case, and to represent William D. Smith in a domestic matter. In these matters, Sacks

engaged in assorted forms of misconduct, including misappropriation of funds that he had

been paid to represent Whyte, Chen, Anderson, Rondall Range, and Smith.                 While

representing himself, Sacks initiated eight frivolous actions or appeals against multiple

parties, including his landlord, Tindeco Wharf, LLC (“Tindeco”), and its counsel, Adam

M. Spence. Harris, Whyte, Chen, Anderson, Craig Kadish (Mr. Range’s new counsel),

Smith, and Spence filed complaints against Sacks with Bar Counsel.

       On October 3, 2016, on behalf of the Attorney Grievance Commission, Petitioner,

Bar Counsel filed in this Court a “Petition for Disciplinary or Remedial Action” against

Sacks, charging him with violating Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) 1 1.2(a) (Allocation of Authority), 1.3 (Diligence), 1.4 (Communication),

1.5(a) (Reasonable Fees), 1.15(a), 1.15(c), 1.15(d), 1.15(e) (Safekeeping Property), 1.16(d)

(Terminating Representation), 3.1 (Meritorious Claims and Contentions), 3.2 (Expediting

Litigation), 3.3(a)(1) (Candor Toward the Tribunal), 2 3.4(a), 3.4(b), 3.4(c), 3.4(d) (Fairness

to Opposing Party and Counsel), 4.1(a)(1) (Truthfulness in Statements to Others), 3 8.1

(Disciplinary Matters), 4 8.4(b) (Criminal Act), 8.4(c) (Dishonesty, Fraud, Deceit, or

Misrepresentation), 8.4(d) (Conduct That Is Prejudicial to the Administration of Justice),

and 8.4(a) (Violating the MLRPC).

       On October 17, 2016, this Court designated the Honorable Karen C. Friedman (“the

hearing judge”) of the Circuit Court for Baltimore City (“the circuit court”) to hear this

attorney discipline proceeding.      On January 27, 2017, the hearing judge issued a

Scheduling Order in which she directed the parties to complete discovery no later than

March 3, 2017, and scheduled the first day of the disciplinary hearing for April 4, 2017.

On March 3, 2017, Sacks filed a Motion for Extension of Time to File Discovery

Responses, which the hearing judge granted. On March 13, 2017, Sacks filed a Motion for

Continuance, requesting that the hearing judge postpone the discovery deadline for four


       1
         Effective July 1, 2016, the MLRPC were renamed the Maryland Attorneys’ Rules
of Professional Conduct, or MARPC, and renumbered. We will refer to the MLRPC
because Sacks’s misconduct occurred before this change.
       2
         Before the hearing judge, Bar Counsel withdrew the charges as to MLRPC 3.2 and
3.3(a)(1).
       3
         In the Petition, Bar Counsel provided the text, but not the number or title, of
MLRPC 4.1(a)(1). The hearing judge did not address whether Sacks violated MLRPC
4.1(a)(1). Neither do we.
       4
         Before the hearing judge, Bar Counsel withdrew the charges as to MLRPC 8.1(a),
leaving only the charges as to MLRPC 8.1(b).

                                             -2-
months, and postpone the first day of the hearing for six months.

       On March 27, 2017, the hearing judge conducted a scheduling conference, and

issued a second Scheduling Order, directing Sacks to file an answer to the Petition no later

than April 19, 2017, respond to Bar Counsel’s interrogatories and requests for production

of documents no later than May 16, 2017, and complete discovery no later than September

19, 2017. The Scheduling Order also rescheduled the first day of the disciplinary hearing

for October 16, 2017, and stated that Sacks had agreed that he would not request, and the

hearing judge would not grant, another postponement.

       On April 21, 2017, Sacks filed an answer to the Petition, two days late. On May 8,

2017, the hearing judge scheduled a motions hearing for June 8, 2017. On May 16, 2017—

the date of the deadline for Sacks to respond to Bar Counsel’s discovery requests—Sacks

mailed responses to Bar Counsel’s First Set of Interrogatories and Request for Production

of Documents. As of May 18, 2017, Bar Counsel had not received Sacks’s responses. Bar

Counsel filed a Motion for Sanctions based on Sacks’s failure to timely provide responses.

       On June 6, 2017, Sacks wrote to the hearing judge, requesting a postponement of

the motions hearing that was scheduled for two days later. The hearing judge denied

Sacks’s request. On June 8, 2017, the hearing judge conducted a motions hearing, and

denied the Motion for Sanctions on the ground that, although Bar Counsel received Sacks’s

responses “a few days” after the deadline, the discovery violation was not egregious

enough to warrant sanctions. At the motions hearing, Bar Counsel asked Sacks when he

would be available to be deposed in July 2017. Sacks responded that he was uncertain

because he needed to check his calendar and his doctor’s schedule, as he needed eye


                                           -3-
surgery. The hearing judge scheduled a hearing for June 12, 2017 for the specific purpose

of choosing a date for Sacks’s deposition. 5

       On June 12, 2017, the hearing judge conducted a hearing at which the parties agreed

to schedule Sacks’s deposition for July 31, 2017. The hearing judge advised Sacks to

arrange his schedule to ensure his presence at his deposition. Less than two weeks later,

on July 24, 2017, Sacks e-mailed Bar Counsel, stating that his deposition would need to be

postponed. Bar Counsel e-mailed Sacks, stating that there had not been an agreement to

postpone his deposition, and that, unless the hearing judge issued a protective order, Sacks

would be expected to appear for his deposition. On July 27, 2017—the Thursday before

July 31, 2017, which was a Monday—Sacks e-mailed Bar Counsel, stating: “Please leave

me alone while I take care of my health. Do not contact me tomorrow or over the weekend.

There will be no one in my office Monday.” Bar Counsel e-mailed Sacks, asking him to

confirm whether he would appear for his deposition. On July 28, 2017, Sacks e-mailed

Bar Counsel, stating: “You broke your promise, therefore, I am not bound by mine.” Later

on that date, Sacks’s secretary e-mailed Bar Counsel, stating that Sacks would not appear

for his deposition. Sacks did not seek, and the hearing judge did not issue, a protective

order that would have excused his failure to appear for his deposition.


       5
        In her opinion, the hearing judge acknowledged that it was “unusual” to schedule
a hearing for the purpose of choosing a date for Sacks’s deposition. The hearing judge
explained that, by the time of the June 8, 2017 motions hearing, she had observed Sacks’s
“pattern of requesting postponements.” The hearing judge had expected that, at the June
12, 2017 hearing, the parties would choose a date for Sacks’s deposition that would be
convenient for both of them, such that no postponement would be necessary. The hearing
judge pointed out that the time between the June 8, 2017 motions hearing and the June 12,
2017 hearing—i.e., four days—was sufficient for Sacks to check his doctor’s schedule.

                                               -4-
      On August 2, 2017, Bar Counsel filed a Motion for Sanctions based on Sacks’s

failure to appear for his deposition. Sacks’s response to the Motion for Sanctions was

initially due no later than August 21, 2017. On August 18, 2017, Sacks filed a Motion for

Extension of Time for Filing Responses to Motions and Scheduling Order, requesting that

the hearing judge extend the deadline for responding to the Motion for Sanctions to

September 8, 2017. The hearing judge issued an Order, directing Sacks to file a response

to the pending motion no later than August 25, 2017, and scheduling a hearing on the

Motion for Sanctions for September 12, 2017 at 1:30 p.m. On August 24, 2017, Sacks

filed a Motion for Extension of Time for Filing Responses to Pending Motions and

Scheduling Order, stating that the extension that the hearing judge had granted was

insufficient. On August 31, 2017, the hearing judge denied the Motion for Extension.

      On September 5, 2017—eleven days late—Sacks filed a response to the Motion for

Sanctions. On the same date, Sacks filed a Motion for Continuance, requesting that the

hearing judge postpone the hearing on the Motion for Sanctions due to a conflict with a

proceeding in the District Court of Maryland, sitting in Frederick County. On September

7, 2017, the hearing judge denied the Motion for Continuance, and directed Sacks to

contact her chambers for assistance in moving to postpone the proceeding in the District

Court. Sacks did not do so.

      On the morning of September 12, 2017, Sacks sent the hearing judge a letter, again

requesting a postponement of the hearing on the Motion for Sanctions that was scheduled

for 1:30 p.m.   Later on that date, Sacks’s secretary telephoned the hearing judge’s

chambers, and asked whether the judge would conduct the hearing on the Motion for


                                          -5-
Sanctions as scheduled.     A member of the hearing judge’s staff responded in the

affirmative.   Nonetheless, Sacks’s secretary sent the hearing judge correspondence,

providing alternative dates when Sacks would be available, and advising that Sacks would

be available via telephone after 2 p.m., and could appear before the hearing judge after 4

p.m.

       At 1:30 p.m., as scheduled, the hearing judge began the hearing on the Motion for

Sanctions. Bar Counsel appeared, but Sacks neither appeared nor telephoned. The hearing

judge found that Sacks had “shown that he [was] not going to participate in this [attorney

discipline proceeding] in a productive and proper way.” The hearing judge also found that,

by failing to appear for his deposition without requesting a protective order, Sacks had

“show[n] a disregard for” Bar Counsel, the hearing judge, and this attorney discipline

proceeding. The hearing judge granted the Motion for Sanctions and issued an Order,

stating that the averments in the Petition were deemed admitted, and striking the answer to

the Petition. In addition, the Order precluded Sacks from producing any documents at the

disciplinary hearing and from calling any witnesses, other than himself, at the disciplinary

hearing, and precluded Sacks from providing testimony on “any matter other than alleged

mitigation[,]” including any testimony that contradicted the averments in the Petition. At

2:02 p.m., the hearing on the Motion for Sanctions concluded.

       At approximately 4 p.m., Sacks appeared in the hearing judge’s courtroom. At the

time, the hearing judge was conducting a jury trial. Sacks insisted on the opportunity to

argue against the Motion for Sanctions; he sat down in the courtroom and “made it clear

[that] he would not leave until the [hearing judge] heard him out.” The hearing judge called


                                           -6-
the attorney discipline proceeding, and advised Sacks that she had granted the Motion for

Sanctions due to his failure to appear at the hearing. “[N]umerous times[,]” the hearing

judge “politely ask[ed]” Sacks to leave the courtroom so that she could resume the jury

trial. Sacks, however, continued to argue; he “would not stop speaking and would not

leave the courtroom[.]” The hearing judge “was forced to call a” Deputy Sheriff to escort

Sacks from the courtroom.

       On September 25, 2017, Sacks filed a Motion to Revise, Alter and Amend Order

Granting Sanctions Against Sacks, and a Motion to Vacate Order Granting Sanctions

Against Sacks and Request for Hearing. On October 2, 2017, the hearing judge conducted

a pre-hearing conference, at which she gave Sacks the opportunity to argue in favor of his

pending motions. Sacks stated that he was not prepared to do so, and requested that the

hearing judge schedule a motions hearing. The hearing judge scheduled a motions hearing

for October 10, 2017.

      On October 9, 2017, the day before the scheduled hearing, Sacks filed the following

documents: an Amendment by Interlineation to the response to the Motion for Sanctions;

an Amendment by Interlineation to the Motion to Revise, Alter and Amend; a Motion to

Recuse; two Motions to Dismiss the Petition for Disciplinary or Remedial Action; a

Petition to Show Cause Why Bar Counsel Should Not Be Held in Contempt; and a Motion

for Continuance. On October 10, 2017, the hearing judge conducted a motions hearing,

and denied all of Sacks’s pending motions.

      On October 16, 17, and 19, 2017, the hearing judge conducted the disciplinary

hearing. In her opinion, the hearing judge observed “that a hearing judge in an attorney


                                          -7-
discipline proceeding may refrain from conducting an evidentiary hearing where the

hearing judge has entered an order of default that has not been vacated.” (Quoting Attorney

Grievance Comm’n v. Johnson, 450 Md. 621, 642, 150 A.3d 338, 351

(2016), reconsideration denied (Jan. 19, 2017)). The hearing judge explained that the order

granting the Motion for Sanctions was “the functional equivalent of” an order of default.

Accordingly, the hearing judge “determined that a ‘full-blown’ evidentiary hearing was

unnecessary.” (Quoting Johnson, id. at 642, 150 A.3d at 351; Attorney Grievance Comm’n

v. Thomas, 440 Md. 523, 550, 103 A.3d 629, 645 (2014)).

       At oral argument before this Court, Bar Counsel explained that, despite the grant of

the Motion for Sanctions and the hearing judge’s determination that a full disciplinary

hearing was unnecessary, the hearing spanned three days because, after Bar Counsel’s

case-in-chief—which lasted “approximately five minutes”—Sacks was given the

opportunity “to collaterally attack” what had occurred during the attorney discipline

proceeding, and to offer evidence of mitigating factors. At the disciplinary hearing, Sacks

made a renewed motion to recuse, 6 a motion to stay, a motion to exclude cross-

examination, a motion for judgment, and a motion to reconsider. The hearing judge denied

all of Sacks’s motions.

       On December 11, 2017, the hearing judge filed in this Court an opinion including

findings of fact and conclusions of law, concluding that Sacks had violated MLRPC 1.2,


       6
        On November 16 or 17, 2017, in this Court, Sacks filed a Motion to Recuse Judge,
requesting “[t]hat this Court enter an Order recusing itself[,]” and “[t]hat this case be
assigned to a retired judge in a jurisdiction outside of Baltimore City[.]” On November 22,
2017, this Court denied the motion.

                                           -8-
1.3, 1.4, 1.5, 1.15, 1.16(d), 3.1, 3.4(c), 3.4(d), 8.1(b), 8.4(b), 8.4(c), 8.4(d), and 8.4(a).

       In a Notice dated December 11, 2017, the Clerk of this Court advised Sacks that

oral argument had been scheduled for March 2018, and that any exceptions to the hearing

judge’s findings of fact and conclusions of law were due on December 26, 2017. On

December 15, 2017, Sacks filed a Motion for Extension of Time for Filing Exceptions,

requesting an extension to January 5, 2018. Later on that date, this Court granted the

Motion for Extension. On December 29, 2017, Sacks filed a second Motion for Extension

of Time for Filing Exceptions, requesting an extension to January 25, 2018. On January

3, 2018, this Court granted the second Motion for Extension. On January 23, 2018, Sacks

filed a third Motion for Extension of Time for Filing Exceptions, requesting an extension

to “at least the third week of” February 2018, and requesting that this Court reschedule oral

argument “at least until” April 2018. On January 24, 2018, Bar Counsel filed an Opposition

to the third Motion for Extension. On January 25, 2018, this Court denied the third Motion

for Extension. Sacks failed to file any exceptions to the hearing judge’s findings of fact

and conclusions of law by the January 25, 2018 deadline. Between that date and the date

of oral argument, Sacks filed multiple motions, all of which this Court denied. 7


       7
       On February 5, 2018, Sacks filed a “Motion to Revise, Alter[,] and Amend Denial
of Extension of Time to File Exceptions[.]” On February 6, 2018, Sacks filed a “Motion
to Dismiss and/or Motion to Strike Findings of Fact and Conclusions of Law for Failure of
the Hearing Judge [to] File[] Written Findings of Facts and Conclusions of Law No Later
Than Forty-Five [] Days After the Conclusion of the Hearing[.]” On February 9, 2018,
Bar Counsel filed Oppositions to the motions, and this Court denied the motions.
       On February 21, 2018, Sacks filed a Motion for Continuance of Oral Argument. On
February 23, 2018, Bar Counsel filed an opposition to the Motion for Continuance; this
Court denied the Motion for Continuance; Sacks filed a 110-page document entitled


                                              -9-
       On March 6, 2018, we heard oral argument. Later on that date, we issued a per

curiam order disbarring Sacks. 8 See Attorney Grievance Comm’n v. Sacks, ___ Md. ___,

___ A.3d ___, Misc. Docket AG No. 42, Sept. Term, 2016, 2018 WL 1165423, at *1 (Md.

Mar. 6, 2018) (per curiam). We now explain the reasons for Sacks’s disbarment. 9

                                     BACKGROUND

       The hearing judge found the following facts, which we summarize.

       On June 29, 1972, this Court admitted Sacks to the Bar of Maryland. At all relevant

times, Sacks maintained an office for the practice of law in Baltimore City.


“Exceptions”; Bar Counsel filed a Motion to Strike Sacks’s Exceptions; and this Court
granted the Motion to Strike.
        On February 26, 2018, Sacks filed an “Amendment by Interlineation to
Exceptions[.]” On February 27, 2018, Sacks filed a second Motion for Continuance of
Oral Argument, and this Court denied the same, treated the “Amendment by Interlineation
to Exceptions” as a supplement to Sacks’s “Exceptions[,]” and struck the same. On March
5, 2018, Sacks filed a “Motion to Dismiss and/or a Remand[.]” On March 6, 2018, this
Court treated the “Motion to Dismiss and/or a Remand” as “another belated attempt to file
exceptions[,]” and denied the same.
        8
          “Where a lawyer’s misconduct is so egregious that there is an urgent need to protect
the public from the lawyer’s practice of law, this Court may exercise its discretion to disbar
the lawyer immediately after oral argument, and to explain the reasons in a subsequent
opinion.” Attorney Grievance Comm’n v. Barnett, 440 Md. 254, 259 n.2, 102 A.3d 310,
313 n.2 (2014) (citation omitted).
        9
          On March 7, 2018, Sacks filed a Motion to Supplement Oral Argument. On March
9, 2018, Sacks filed a Motion to Dismiss Petition and/or Strike Order of Disbarment. On
March 30, 2018, Sacks filed a Motion to Reconsider. On April 4, 2018, Sacks filed a
Supplement to Motion to Reconsider by Interlineation. On April 5, 2018, Sacks filed
another Supplement to Motion to Reconsider by Interlineation, as well as a Motion to
Reconsider Award of Costs and Expenses. To reiterate, Sacks failed to file any exceptions
to the hearing judge’s findings of fact and conclusions of law by the January 25, 2018
deadline. As such, we deny the Motion to Supplement Oral Argument, the Motion to
Dismiss Petition and/or Strike Order of Disbarment, the Motion to Reconsider, the
Supplements to Motion to Reconsider by Interlineation, and the Motion to Reconsider
Award of Costs and Expenses, in which Sacks makes factual allegations, or otherwise
raises challenges to this attorney discipline proceeding.

                                            - 10 -
       We discuss Sacks’s representation of seven clients—Harris, Whyte, Chen,

Anderson, the Ranges, and Smith—in chronological order by the dates on which he was

retained. Afterward, we discuss Sacks’s own cases.

                            Sacks’s Representation of Harris

       In the Circuit Court for Wicomico County, the State charged Harris with first-degree

murder and other crimes. On March 3, 2008, Darlene Bailey, Harris’s mother, retained

Sacks to represent him. The retainer agreement provided that Harris would pay Sacks a

fee of $14,000, and that Sacks would separately bill Harris for expenses. Between March

1, 2008 and October 28, 2008, on Harris’s behalf, Sacks collected from Harris’s family

$40,350, which included the $14,000 fee. Sacks misrepresented to Harris and his family

that the $26,350 that he had collected in excess of the $14,000 fee was “for fees and

expenses.” Sacks failed to provide Harris or Bailey with billing statements, invoices, or

accountings. The hearing judge did not explain how Sacks collected the $40,350 without

issuing billing statements or invoices.

       On October 30, 2008, Harris’s trial began. A jury found Harris guilty of first-degree

murder and other crimes. In February 2009, Harris terminated Sacks’s representation, and

retained Kenneth Ravenell to represent him at the sentencing proceeding and on appeal.

Sacks provided Ravenell with Harris’s file, which included CDs and DVDs with witnesses’

statements.

       On November 10, 2011, Bailey sued Sacks for breach of contract. Subsequently,

Harris joined the breach of contract case as a plaintiff.

       In or about March 2012, Harris retained Thomas Donnelly to represent him in


                                            - 11 -
seeking postconviction relief. Ravenell provided Donnelly with Harris’s file, including the

CDs and DVDs. On September 25, 2012, on Harris’s behalf, Donnelly filed a petition for

postconviction relief, contending that Sacks had provided ineffective assistance of counsel.

       On January 8, 2013, Sacks wrote to Donnelly, requesting that he provide Sacks with

the CDs and DVDs so that he could use them in the breach of contract case. On February

28, 2013, Sacks issued to Donnelly a subpoena for Harris’s file. On March 28, 2013, in

compliance with the subpoena, Donnelly provided Sacks with Harris’s file.             Sacks

promised to return Harris’s file to Donnelly within two weeks.

       Sacks filed a motion to dismiss the breach of contract case. In support of the motion,

Sacks fabricated five retainer agreements that falsely purported to have been signed by

Bailey.

       In June 2013, Sacks returned to Donnelly all of Harris’s file, except the CDs and

DVDs. On June 26, 2013, on Harris’s behalf, Donnelly filed an amended petition for

postconviction relief, raising additional allegations of ineffective assistance of counsel by

Sacks. Between June 2013 and March 2014, on numerous occasions, Donnelly contacted

Sacks’s office, requesting that he return the CDs and DVDs. Sacks failed to do so.

       On June 30, 2014, Harris filed a complaint against Sacks with Bar Counsel. In a

letter dated August 6, 2014, Bar Counsel requested from Sacks a response to Harris’s

complaint within fifteen days. Sacks requested, and Bar Counsel agreed to, multiple

extensions of time to respond to Harris’s complaint. At some point, Bar Counsel requested

not only a response to Harris’s complaint, but also an accounting of the $40,350 that Sacks

had collected from Harris’s family on Harris’s behalf. In a letter dated October 16, 2014,


                                           - 12 -
Bar Counsel advised Sacks that Harris’s complaint had been docketed for further

investigation, and requested a response to Harris’s complaint within ten days. On July 23,

2015, Sacks provided a response to Harris’s complaint. In the response, Sacks failed to

provide an accounting of the $40,350 that he had collected on Harris’s behalf.

                            Sacks’s Representation of Whyte

       In or about 2008, Whyte’s boyfriend was murdered. During the investigation of the

murder, Whyte gave a statement to law enforcement officers, and testified before a grand

jury. As of January 2013, the Office of the United States Attorney for the District of

Maryland was preparing to prosecute someone other than Whyte for the murder. And,

Whyte became concerned about her safety.

       On January 13, 2013, Whyte retained Sacks to help her prepare for, and to be present

at, a meeting with the Assistant United States Attorney who was the prosecutor in the case.

Sacks agreed to do so, and also agreed to be present at any hearing or trial in the case. The

retainer agreement provided that Whyte would pay Sacks a fee of $1,500. Whyte initially

paid Sacks $750. On January 15, 2013, Whyte paid Sacks $500. Sacks failed to deposit

the $1,250 that Whyte had paid him into an attorney trust account, despite not having

earned the $1,250.

       On January 22, 2013, Sacks and Whyte met with the Assistant United States

Attorney, who assured Whyte that she had no reason to be concerned about her safety. The

meeting lasted approximately seven minutes. After the meeting, Whyte asked Sacks for a

partial refund. Sacks refused, and terminated the representation. Sacks failed to deposit

the disputed funds into an attorney trust account pending resolution of the fee dispute. The


                                           - 13 -
hearing judge found that Sacks misappropriated Whyte’s funds.

      On January 29, 2013, Sacks wrote to Whyte, demanding the $250 remainder of the

$1,500 fee. Whyte wrote to Sacks, requesting an itemization of the $1,250 that she had

paid him. Sacks failed to respond.

      On September 11, 2014, Whyte filed a complaint against Sacks with Bar Counsel.

In a letter dated October 9, 2014, Bar Counsel requested from Sacks a response to Whyte’s

complaint within fifteen days. Sacks failed to respond. In a letter dated November 17,

2014, Bar Counsel advised Sacks that Whyte’s complaint had been docketed for further

investigation, and requested, no later than November 27, 2014, copies of Whyte’s file, any

retainer agreements, and documents that were related to the $1,250 that Whyte had paid

Sacks. On December 22, 2014, Bar Counsel received Sacks’s response to Whyte’s

complaint. Sacks failed to provide a complete copy of Whyte’s file, or any documents that

that were related to the $1,250 that Whyte had paid him.

                            Sacks’s Representation of Chen

      On September 11, 2013, Chen retained Sacks to assist him in attempting to have the

Federal Bureau of Investigation return certain personal property to him. Sacks charged a

fee of $5,000. Chen paid Sacks $2,500. Chen paid Sacks, at least in part, by providing

him with post-dated checks. Sacks failed to deposit the $2,500 that Chen had paid him into

an attorney trust account, despite not having earned the $2,500. In late September 2013,

Chen terminated Sacks’s representation, and requested that Sacks refund the $2,500. Sacks

refused to do so, and failed to return Chen’s post-dated checks. The hearing judge found

that Sacks misappropriated Chen’s funds.


                                           - 14 -
       On October 2, 2013, Chen filed a complaint against Sacks with Bar Counsel. In a

letter dated October 8, 2013, Bar Counsel requested from Sacks a response to Chen’s

complaint within fifteen days.     Sacks requested, and Bar Counsel granted, multiple

extensions of time to respond to Chen’s complaint. On January 13, 2014, Sacks provided

a response to Chen’s complaint in which he failed to address several of Chen’s allegations.

On February 28, 2014, Bar Counsel wrote to Sacks, requesting that he confirm, no later

than March 10, 2014, whether he had kept the $2,500 that Chen had paid him in an attorney

trust account until he had earned it. Sacks requested, and Bar Counsel granted, multiple

extensions of time to respond to the letter. On April 14, 2014, Sacks wrote to Bar Counsel,

admitting that he had not deposited the $2,500 that Chen had paid him into an attorney trust

account.

       On May 28, 2014, Bar Counsel wrote to Sacks, advising him that Chen’s complaint

had been docketed for further investigation, and requesting, within fifteen days, a copy of

Chen’s file, an accounting of the $2,500 that Chen had paid Sacks, copies of any related

attorney trust account records, and an explanation as to why Sacks had failed to return

Chen’s post-dated checks. Sacks requested, and Bar Counsel granted, multiple extensions

of time to provide the documents and information. Sacks wrote to Bar Counsel, but failed

to provide the documents or information.

                          Sacks’s Representation of Anderson

       In March 2000, Anderson, a citizen of Jamaica, became a lawful permanent resident

of the United States on a conditional basis. On July 29, 2003, in the Circuit Court for

Baltimore City, Anderson pled guilty to possession of cocaine. On January 24, 2005, in


                                           - 15 -
the circuit court, a jury found Anderson guilty of first-degree assault and assault with a

deadly weapon. On December 5, 2013, the Department of Homeland Security detained

Anderson, and initiated a removal proceeding.

         Anderson authorized Lashaun Roberts-Marshall, his fiancé, to retain counsel on his

behalf, and to receive information about the possession case, the assault case, and the

immigration case. In or about December 2013, Roberts-Marshall retained Raymond

Griffith to file a petition for writ of error coram nobis in the possession case, and to

represent Anderson in the immigration case. Griffith advised Anderson to retain another

lawyer to file a petition for postconviction relief in the assault case. On February 25, 2014,

on Anderson’s behalf, Griffith filed a petition for writ of error coram nobis in the

possession case.

         On March 1, 2014, Roberts-Marshall met with Sacks for the purpose of retaining

him to file a petition for postconviction relief in the assault case. Sacks insisted that he

would do so only if he also represented Anderson in the possession case and the

immigration case. Roberts-Marshall agreed, and retained Sacks to represent Anderson in

the possession case, the assault case, and the immigration case. Sacks charged a fee of

$5,000 to represent Anderson in the possession case, a fee of $6,000 to represent him in

the assault case, and a fee of $3,500 to represent him in the immigration case. By May 18,

2014, Roberts-Marshall had paid Sacks in full. Sacks failed to deposit the $14,500 that

Roberts-Marshall had paid him into an attorney trust account, despite not having earned

the $14,500. The hearing judge found that Sacks misappropriated Roberts-Marshall’s

funds.


                                            - 16 -
       On March 24, 2014, on Anderson’s behalf, Sacks appeared before the Immigration

Court, and misrepresented that he had become involved with the immigration case on

March 13, 2014. Sacks moved to postpone so that he would have time to file an amended

petition for writ of error coram nobis in the possession case, and a petition for

postconviction relief in the assault case.          The Immigration Court postponed the

immigration case until April 18, 2014.

       On April 18, 2014, Sacks appeared before the Immigration Court, and moved to

postpone again. The Immigration Court postponed the immigration case until May 19,

2014. On May 9, 2014, Sacks filed an amended petition for writ of error coram nobis in

the possession case. On May 19, 2014, Sacks appeared before the Immigration Court,

advised that he had filed an amended petition for writ of error coram nobis in the possession

case, and misrepresented that he had also filed a petition for postconviction relief in the

assault case. The Immigration Court postponed the immigration case until June 16, 2014,

and directed Sacks to file copies of the amended petition for writ of error coram nobis and

the petition for postconviction relief with the Immigration Court. Sacks failed to do so,

even after he subsequently filed a petition for postconviction relief in the assault case on

June 6, 2014. The hearing judge found that Sacks’s failure to file a copy of the petition for

postconviction relief with the Immigration Court was an attempt to deceive the

Immigration Court as to when he had filed the petition for postconviction relief.

       On June 5, 2014, the circuit court denied the amended petition for writ of error

coram nobis. Sacks failed to advise Anderson as much. On June 16, 2014, Sacks failed to

appear before the Immigration Court. The Immigration Court postponed the immigration


                                           - 17 -
case until June 30, 2014, and directed Sacks to file, before that date, a line explaining his

failure to appear. On June 30, 2014, Sacks appeared before the Immigration Court, and

brought a line explaining his failure to appear.       Sacks made a motion for another

postponement, which the Immigration Court denied. The Immigration Court ordered

Anderson removed. Anderson had thirty days to appeal. Sacks asked Roberts-Marshall to

pay him an additional $5,000 to handle an appeal in the immigration case.

       On July 3, 2014, Sacks filed a notice of appeal in the possession case. The notice

of appeal, however, was not docketed by the circuit court’s clerk’s office.

       On July 15, 2014, Anderson terminated Sacks’s representation, and requested a

copy of his file. Anderson needed a copy of his file immediately, as he had only

approximately two weeks left to appeal in the immigration case. On numerous occasions,

Roberts-Marshall requested a copy of Anderson’s file, as well as transcripts that she had

given to Sacks. Sacks failed to respond. The hearing judge did not specify whether

Anderson appealed in the immigration case.

       On August 11, 2014, Sacks telephoned Roberts-Marshall and stated that he would

provide a copy of Anderson’s file to her. On August 22, 2014, Sacks telephoned Roberts-

Marshall and repeated that he would provide a copy of Anderson’s file to her. On August

27, 2014, Roberts-Marshall received copies of the amended petition for writ of error coram

nobis and the petition for postconviction relief, without copies of exhibits that had been

attached to them.

       On December 24, 2014, even though Anderson had terminated his representation,

Sacks filed in the possession case a second notice of appeal and a motion to accept late


                                           - 18 -
filing. Sacks failed to advise Anderson or Roberts-Marshall as much.

       On April 15, 2015, the circuit court conducted a hearing on the petition for

postconviction relief. Sacks appeared at the hearing, and argued on Anderson’s behalf. At

that time, Sacks had not had any contact with Anderson since July 2014. On the same date,

Sacks advised Anderson that his brief in the appeal in the possession case was due the

following month. Sacks requested $5,000 to pursue the appeal, and refused to withdraw

his appearance in the appeal. On April 17, 2015, Anderson wrote to Sacks, requesting that

he withdraw his appearance in the appeal. Sacks refused again. On April 29, 2015, in the

Court of Special Appeals, on his own behalf, Anderson filed a motion to strike Sacks’s

appearance in the appeal in the possession case.

       In the meantime, on July 31, 2014, Anderson filed a complaint against Sacks with

Bar Counsel. In a letter dated August 6, 2014, Bar Counsel requested from Sacks a

response to Anderson’s complaint with fifteen days. Sacks requested, and Bar Counsel

granted, multiple extensions of time to respond to Anderson’s complaint. In a letter dated

September 11, 2014, Bar Counsel requested not only a response to Anderson’s complaint,

but also an accounting of the $14,500 that Roberts-Marshall had paid Sacks, and all related

bank records.

       As of December 5, 2014, Sacks had failed to respond to Anderson’s complaint. Bar

Counsel advised Sacks that Anderson’s complaint had been docketed for further

investigation, and requested certain information and documents no later than December 15,

2014. On January 16, 2015, Bar Counsel received Sacks’s response to Anderson’s

complaint. Sacks failed to provide any bank records that were related to the $14,500 that


                                          - 19 -
Roberts-Marshall had paid him.

                         Sacks’s Representation of the Ranges

       On April 3, 2014, in the District Court of Maryland, sitting in Washington County,

the State charged Mr. Range with child abuse. Later on that date, Mr. Range was arrested.

Mr. Range authorized Ms. Range, his wife, to make all decisions regarding the retention

and termination of counsel.

       On April 6, 2014, Ms. Range left a voicemail for Sacks, requesting that he call her

back. Later on that date, Sacks telephoned Ms. Range, stating that he would represent Mr.

Range if she deposited $1,500 into his bank account the following day. On April 7, 2014,

Ms. Range and her family deposited $1,500 into Sacks’s bank account. Sacks failed to

deposit the $1,500 that Ms. Range and her family had paid him into an attorney trust

account, despite not having earned the $1,500.

       On April 10, 2014, on Mr. Range’s behalf, Sacks appeared at a hearing in the

District Court. Later on that date, Sacks showed Ms. Range two retainer agreements. One

retainer agreement provided that Sacks would represent Mr. Range in the District Court for

$1,500. The other retainer agreement provided that Sacks would represent Mr. Range in

the Circuit Court for Washington County for $7,500. After Ms. Range questioned Sacks,

he reduced the fee for representing Mr. Range in the circuit court to $6,250, provided that

Ms. Range paid in full by June 2014. Ms. Range signed both retainer agreements. Sacks

failed to provide Ms. Range with a copy of either retainer agreement.

       On April 18, 2014, Ms. Range paid Sacks $1,700. On May 1, 2014, Ms. Range

retained Sacks to represent her in a child support case. Ms. Range paid Sacks a fee of $750


                                          - 20 -
to represent her. On May 8, 2014, Ms. Range paid Sacks another $1,000. On or about

May 17, 2014, Ms. Range paid the balance of the fee that was due under the retainer

agreement. Sacks failed to deposit the funds that Ms. Range had paid him into an attorney

trust account, despite not having earned the funds. The hearing judge found that Sacks

misappropriated Ms. Range’s funds.

       On May 19, 2014, Mr. Range, who was dissatisfied with Sacks’s representation,

told Ms. Range to meet with a lawyer named Kadish. On May 22, 2014, Ms. Range

retained Kadish to replace Sacks as Mr. Range’s counsel. Later on that date, Kadish

telephoned Sacks, stated that he had been retained to replace Sacks as Mr. Range’s counsel,

and asked to make arrangements to pick up Mr. Range’s file and the $6,250 that Ms. Range

had paid Sacks to represent Mr. Range in the circuit court. Sacks stated that he was unable

to speak at the time, and would call Kadish back. Sacks failed to do so.

       On the same date, Kadish e-mailed Sacks, reiterating that he had been retained to

replace Sacks as Mr. Range’s counsel. Kadish stated that Ms. Range requested that Sacks

send to Kadish’s firm the $6,250 that Ms. Range had paid Sacks for his representation of

Mr. Range in the circuit court. Kadish advised that Sacks could not have earned any of the

$6,250, as, at the time, there was no case number for Mr. Range’s case in the circuit court.

Kadish instructed Sacks not to enter his appearance in Mr. Range’s case in the circuit court.

Kadish stated that, if Sacks had not entered his appearance in Ms. Range’s case, she wanted

him to return the $750 that she had paid him for representing her. On the same date, Kadish

mailed Sacks a letter in which he stated that a law clerk from his firm would come to

Sacks’s office to retrieve Mr. Range’s file and a check for $6,250.


                                           - 21 -
       On the same date, after being telephoned by Kadish, Sacks went to the detention

center and met with Mr. Range. Sacks handwrote on a legal pad the following:

       I[,] Rondell Range[,] want Stephen H. Sacks to continue to be my attorney
       in the case of State v. Rondell Range in the Circuit Court for Washington
       County for the offense[] of child abuse[,] and also in the [child in need of
       assistance] proceeding[. 10] I have been advised by Sacks that he has been in
       contact [with] another lawyer to take over the case[,] but I want [] Sacks to
       continue as my attorney[.] I do not want another attorney.

Mr. Range signed the document without reading it. The hearing judge found that Sacks

had Mr. Range sign the document in an attempt to “surreptitiously . . . circumvent” his

decision to terminate Sacks’s representation, and to keep the $6,250 that Ms. Range had

paid him to represent Mr. Range in the circuit court.

       Later on that date, in the circuit court, the State filed a criminal information against

Mr. Range. Still later on that date, with Kadish’s assistance, Mr. Range posted bail, and

was released from the detention center. While waiting for Mr. Range to be released, Ms.

Range encountered Sacks at the detention center. Ms. Range asked Sacks to return Mr.

Range’s file and the $6,250 that Ms. Range had paid Sacks to represent Mr. Range in the

circuit court.

       On May 23, 2014, Mr. Range left a voicemail for Sacks, stating that his

representation had been terminated, and that he was to provide Kadish with his file and the

$6,250 that Ms. Range had paid Sacks to represent him in the circuit court. Sacks refused

to comply. On May 27, 2014, even though Mr. Range had terminated his representation,



       10
        Aside from quoting the document that Sacks wrote, the hearing judge did not
mention a child in need of assistance case.

                                            - 22 -
Sacks entered his appearance in Mr. Range’s case in the circuit court.

      On May 28, 2014, Kadish filed a complaint against Sacks with Bar Counsel. On

July 29, 2014, Bar Counsel requested from Sacks a response to Kadish’s complaint within

ten days. Bar Counsel also requested an accounting of all of the funds that Ms. Range and

her family had paid him to represent Mr. Range, as well as related bank records. Sacks

requested, and Bar Counsel granted, multiple extensions of time to respond to Kadish’s

complaint.

       On December 20, 2014, Bar Counsel caused to be served on Sacks a subpoena for

any attorney trust account records from January 1, 2013 through November 30, 2014.

Sacks failed to comply with the subpoena, and filed a frivolous Motion to Quash with the

Attorney Grievance Commission. On December 23, 2014, 11 Sacks provided a response to

Kadish’s complaint. In his response, Sacks intentionally misrepresented the terms of his

representation of Mr. Range. Sacks attached an altered retainer agreement to his response

to Kadish’s complaint. The hearing judge did not specify what misrepresentations Sacks

made in his response to Kadish’s complaint, or how Sacks altered the retainer agreement

that was attached to his response to Kadish’s complaint. Sacks failed to provide a complete

accounting of the funds that Ms. Range and her family had paid him to represent Mr.

Range, or related bank records.

                            Sacks’s Representation of Smith

      In or about July 2014, Smith retained Sacks to represent him in a domestic matter.



      11
        The hearing judge inadvertently referred to December 23, 2013.

                                          - 23 -
In the following months, Smith retained and paid Sacks to represent him in various other

matters. Sacks failed to deposit Smith’s funds into an attorney trust account. In or about

September 2014, Smith terminated Sacks’s representation, and requested a refund of any

unearned fees. Sacks failed to provide a refund, or an accounting of Smith’s funds. The

hearing judge found that Sacks misappropriated Smith’s funds.

       On October 9, 2014, Smith filed a complaint against Sacks with Bar Counsel. In a

letter dated November 17, 2014, Bar Counsel requested from Sacks a response to Smith’s

complaint within fifteen days.     Sacks requested, and Bar Counsel granted, multiple

extensions of time to respond to Smith’s complaint. On July 9, 2015, Sacks provided a

response to Smith’s complaint. Sacks failed to provide an accounting of Smith’s funds.

                                      Sacks’s Cases

       In 1992, Sacks entered into a residential lease with Tindeco. Shortly afterward,

Sacks moved into an apartment at Tindeco. In 2006, Tindeco retained Spence to represent

it with regard to Sacks’s various alleged breaches of the lease. In October 2011, Tindeco

informed Sacks that it would not renew the lease.

       Subsequently, while self-represented, Sacks initiated eight frivolous actions or

appeals against Tindeco, its employees, its counsel, and/or various State agencies and

officials. 12 In chronological order by the dates on which the frivolous actions were


       12
          In this attorney discipline proceeding, Tindeco and certain other parties to the
actions or appeals that Sacks had initiated moved for protective orders against Sacks,
moved for sanctions, and moved to quash Sacks’s subpoenas, including his subpoena for
entire files on nine cases. The parties contended that the subpoena’s purpose was to harass,
annoy, and unduly burden them. The hearing judge found that the parties had shown good


                                           - 24 -
initiated—or, with regard to the frivolous appeals, the dates on which the actions that

underlay the frivolous appeals were initiated—the eight frivolous actions or appeals

were: 13

       1.      Stephen H. Sacks v. Tindeco Wharf, LLC, No. 2238, Sept. Term, 2014 (Md.

Ct. Spec. App.), which was an appeal of a judgment in Tindeco Wharf, LLC v. Stephen H.

Sacks, No. 24-C-14-003409 (Md. Cir. Ct. Balt. City), which originated in Tindeco Wharf,

LLC v. Stephen H. Sacks, No. 0101-0008374-2014 (Md. Dist. Ct. Balt. City);

       2.      Stephen H. Sacks v. Adam M. Spence, Esquire, et al., No. 24-C-14-002626

(Md. Cir. Ct. Balt. City);

       3.      Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-14-006060 (Md.

Cir. Ct. Balt. City);

       4.      Stephen H. Sacks, Esq. v. Tindeco Wharf, LLC, et al., No. 24-C-15-001532



cause for a protective order. On June 9, 2017, the hearing judge issued a Screening Order,
under which the parties would not be obligated to respond to Sacks’s filings unless the
hearing judge approved them. The Screening Order stated, in pertinent part:

       Every pleading or paper [that is] filed by [] Sacks on his own behalf . . .
       against [the parties] shall bear the following legend . . . : This filing is subject
       to the Screening Order[.] . . . Any party opposing this filing has no obligation
       to file an opposition unless the [hearing judge] approves the paper for filing
       and requires a response.

On July 21 and August 9, 2017, Sacks filed notices of appeal of the Screening Order to the
Court of Special Appeals. On August 14, 2017, the Court of Special Appeals transferred
the appeals to this Court. On August 17, 2017, this Court dismissed the notices of appeal.
No issue as to the Screening Order is properly before us.
       13
         We have supplemented the list of actions and appeals with additional information
from the Maryland Judiciary Case Search for purposes of the chronology and full case
names.

                                             - 25 -
(Md. Cir. Ct. Balt. City), which originated in Stephen H. Sacks, Esquire v. Tindeco Wharf

LLC, et al., No. 0101-0024089-2014 (Md. Dist. Ct. Balt. City);

       5.      Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-15-001101 (Md.

Cir. Ct. Balt. City);

       6.      Stephen H. Sacks, Esq. v. Daniel L. Sussman, Esq., No. 24-C-15-003761

(Md. Cir. Ct. Balt. City), and the related case of Daniel L. Sussman v. Stephen Sacks, No.

0101-0014027-2015 (Md. Dist. Ct. Balt. City);

       7.      Stephen H. Sacks v. Tindeco Wharf, LLC, No. 0101-0006317-2016 (Md.

Dist. Ct. Balt. City); and

       8.      Stephen H. Sacks v. Tindeco Wharf, LLC et al., No. 24-C-16-004897 (Md.

Cir. Ct. Balt. City).

       The hearing judge did not discuss these eight actions or appeals, beyond finding that

they were frivolous.

       In the Petition for Disciplinary or Remedial Action, Bar Counsel characterized as

frivolous these eight actions or appeals, as well as Stephen H. Sacks v. Tindeco Wharf,

LLC, et al., No. 24-C-11-008407 (Md. Cir. Ct. Balt. City), which is not listed above. In

this action, Tindeco and other defendants requested attorneys’ fees on the ground that

Sacks had initiated the action in bad faith or without substantial justification. The circuit

court denied the defendants’ request for attorneys’ fees, finding that Sacks had not initiated

the action in bad faith or without substantial justification. The circuit court found that

Sacks had a reasonable basis to believe that there were issues for a finder of fact to resolve.

The circuit court observed that six of the thirty-five counts were submitted to a jury, which


                                            - 26 -
found in Sacks’s favor as to two counts. The circuit court determined that, even if Sacks

relied on “innovative or tenuous legal theories” that the circuit court did not endorse, that

circumstance alone did not warrant sanctions. Because the circuit court had found that

Sacks had not initiated the action in bad faith or without substantial justification, the

hearing judge found that, notwithstanding the averment in the Petition for Disciplinary or

Remedial Action, Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407

was not frivolous.

       The hearing judge found that, during litigation that involved Tindeco, Sacks

“intentionally perverted the [Maryland] Rules . . . to attack opposing counsel and parties in

an effort to pursue his personal vendetta.” During the litigation that involved Tindeco,

Sacks made numerous intentional misrepresentations to the courts and opposing counsel,

and engaged in a pattern of abusive language toward witnesses and lawyers. Sacks

committed crimes, including harassing and threatening witnesses and lawyers, and

repeatedly trespassing on Tindeco’s property. As a result, the State charged Sacks with

crimes in the District Court of Maryland, sitting in Baltimore City. 14

       At some point, a trial court ordered Sacks to vacate his residence. Sacks failed to



       14
         Specifically, in State v. Stephen H. Sacks, No. 5B02290405 (Md. Dist. Ct. Balt.
City) and State v. Stephen H. Sacks, No. 3B02275164 (Md. Dist. Ct. Balt. City), the State
charged Sacks with trespass, among other crimes. The record does not contain information
about the disposition of Sacks’s criminal cases.
       The hearing judge also mentioned Stephen H. Sacks v. Joan Taylor, No. 24-C-14-
006719 (Md. Cir. Ct. Balt. City), which was an appeal of a judgment in Joan Taylor v.
Stephen H. Sacks, No. 0101-SP-08780-2014 (Md. Dist. Ct. Balt. City). These two cases
were not criminal cases, but instead pertained to a peace order that Joan Taylor—a party
to multiple actions or appeals that Sacks had initiated—obtained against Sacks.

                                           - 27 -
comply with the trial court’s order. On October 7, 2014, Sacks was evicted. Both before

and after the eviction, Sacks failed to take any action to safeguard the voluminous files of

clients that were in his residence.

       On August 5, 2014, Spence filed a complaint against Sacks with Bar Counsel. On

October 14, 2014, Bar Counsel wrote to Sacks, requesting explanations, within seven days

of Sacks’s receipt of the letter, as to why he failed to comply with the trial court’s order,

and why he failed to take any action to safeguard his clients’ files. On several occasions,

Bar Counsel wrote to Sacks, again requesting a response. On November 7, 2014, Sacks

wrote to Bar Counsel, but failed to respond in any substantive manner. On multiple

occasions, Bar Counsel wrote to Sacks, yet again requesting a response. Sacks failed to

respond.

              Sacks’s Evidence, Mitigating Factor, and Aggravating Factors

       As noted above, upon granting the Motion for Sanctions based on Sacks’s failure to

appear for his deposition, the hearing judge issued an Order, precluding Sacks from

producing any documents at the disciplinary hearing, and precluding Sacks from calling

any witnesses, other than himself, at the disciplinary hearing.        Nonetheless, at the

disciplinary hearing, Sacks called Spence as a witness, 15 and offered into evidence

transcripts of the March 27, 2017 scheduling conference and the June 8, 2017 motions

hearing in this attorney discipline proceeding. Sacks offered the transcripts in an attempt

to support his allegation that Bar Counsel had told him that, if he ever needed an extension,



       15
           In her opinion, the hearing judge did not discuss Spence’s testimony.

                                            - 28 -
he should “just ask[.]” Sacks contended that Bar Counsel’s alleged statement had applied

to all discovery issues, and had required Bar Counsel to agree to postpone his deposition.

The transcripts, however, did not reflect this alleged statement by Bar Counsel. The

hearing judge ordered a CD with a recording of the June 8, 2017 motions hearing. The

hearing judge listened to the entirety of the recording, which did not reflect Bar Counsel’s

alleged statement.

       Sacks asserted that Bar Counsel’s alleged statement had occurred after the

courtroom’s regular camera, which records only when the circuit court is in session, had

stopped recording. Sacks asserted that the courtroom’s backup camera, which records

constantly, had recorded Bar Counsel’s alleged statement. Sacks filed with the circuit

court’s administrative judge a motion to provide a copy of the June 8, 2017 recording from

the courtroom’s backup camera. The circuit court’s administrative judge allowed Sacks

and Bar Counsel to listen to a limited portion of the June 8, 2017 recording from the

courtroom’s backup camera.       The recording did not reflect Bar Counsel’s alleged

statement.

       Afterward, Sacks stated that he believed that he had misremembered the date of Bar

Counsel’s alleged statement, and asserted that it had occurred on June 12, 2017, on which

the hearing judge conducted a hearing at which the parties agreed on a date for Sacks’s

deposition. Sacks filed with the circuit court’s administrative judge a motion to provide a

copy of the June 12, 2017 recording from the courtroom’s backup camera. The circuit

court’s administrative judge allowed Sacks, Bar Counsel, and the hearing judge to listen to

the relevant portion of the June 12, 2017 recording from the courtroom’s backup camera.


                                           - 29 -
The recording did not reflect Bar Counsel’s alleged statement.

       In addition to offering the transcripts into evidence and calling Spence as a witness,

Sacks testified for more than two hours. A sizeable portion of Sacks’s testimony pertained

to his and his secretary’s illnesses. On multiple occasions, Sacks testified: “[Y]ou can call

my doctor”; “you can call the hospital”; and “you can call my secretary[.]” In her opinion,

the hearing judge noted that it was not her responsibility to confirm the accuracy of Sacks’s

testimony about his and his secretary’s illnesses.

       The hearing judge determined that Sacks’s testimony about his and his secretary’s

illnesses was not evidence of mitigating factors, but instead was testimony through which

Sacks attempted to explain his multiple requests for postponements, and through which he

contended that the hearing judge’s denials of certain such requests were unfair. For

example, Sacks argued that he was unable to meet certain deadlines due to his secretary’s

illness.   The hearing judge explained that, when ruling on Sacks’s requests for

postponements, she always considered Sacks’s allegations of medical reasons, and the

credibility thereof. The hearing judge observed that, over Bar Counsel’s objections, she

had granted multiple requests for postponements. The hearing judge noted that, after she

denied certain requests for postponements made by Sacks, he still found the time to file

various motions.

       The hearing judge found that the majority of the evidence that Sacks offered was

not evidence of mitigating factors, but instead was evidence through which Sacks

attempted to defend against the averments in the Petition. In one part of her opinion, the

hearing judge stated that there was “no evidence of mitigation.” In another part of her


                                           - 30 -
opinion, however, the hearing judge stated that Sacks’s misconduct was mitigated by the

absence of prior attorney discipline.

       The hearing judge did not expressly address whether there were any aggravating

factors. The hearing judge found, however, that Harris’s, Whyte’s, Chen’s, Anderson’s,

Kadish’s, and Smith’s complaints against Sacks contained “a common theme[,]” in that

Sacks, “it appears, will go to any length to keep funds [that were] paid to him.”

                               STANDARD OF REVIEW

       Bar Counsel did not except to any of the hearing judge’s findings of fact and Sacks

did not timely except to any of the hearing judge’s findings of fact; thus, we “treat the

findings of fact as established[.]” Md. R. 19-741(b)(2)(A). In an attorney discipline

proceeding, this Court reviews without deference a hearing judge’s conclusions of law. See

Md. R. 19-741(b)(1) (“The Court of Appeals shall review de novo the [hearing] judge’s

conclusions of law.”). This Court determines whether clear and convincing evidence

establishes that a lawyer violated an MLRPC. See Md. R. 19-727(c) (“Bar Counsel has

the burden of proving the averments of the petition [for disciplinary or remedial action] by

clear and convincing evidence.”).

                                        DISCUSSION

                                 (A) Conclusions of Law

       Bar Counsel did not except to any of the hearing judge’s conclusions of law and

Sacks did not timely except to any of the hearing judge’s conclusions of law. Nonetheless,

upon independent review, as discussed below, we do not find clear and convincing

evidence to support the hearing judge’s conclusion that Sacks violated MLRPC 3.1


                                           - 31 -
(Meritorious Claims and Contentions), 3.4(c), and 3.4(d) (Fairness to Opposing Party and

Counsel) in one instance. We uphold, however, the remainder of the hearing judge’s

conclusions of law, including the hearing judge’s conclusions that Sacks violated MLRPC

3.1, 3.4(c), and 3.4(d) in other instances.

        MLRPC 1.2(a) (Allocation of Authority Between Client and Lawyer)

       MLRPC 1.2(a) states, in pertinent part:

       [A] lawyer shall abide by a client’s decisions concerning the objectives of
       the representation and, when appropriate, shall consult with the client as to
       the means by which they are to be pursued. A lawyer may take such action
       on behalf of the client as is impliedly authorized to carry out the
       representation.

       Without specifying a section of MLRPC 1.2, the hearing judge concluded that Sacks

violated MLRPC 1.2 in representing Anderson and Mr. Range. Given that Bar Counsel

specifically charged Sacks with violating MLRPC 1.2(a), and given that the hearing judge

discussed only MLRPC 1.2(a), it is evident that the hearing judge concluded that Sacks

violated MLRPC 1.2(a) in representing Anderson and Mr. Range. We uphold these

conclusions.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.2(a) in representing Anderson. After Anderson had terminated his

representation, Sacks filed a notice of appeal and a motion to accept late filing on

Anderson’s behalf, and appeared at a hearing and argued on Anderson’s behalf. Sacks

refused, on two occasions, to withdraw his appearance in the appeal, forcing Anderson to

file a motion to strike Sacks’s appearance.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks


                                              - 32 -
violated MLRPC 1.2(a) in representing Mr. Range. The record demonstrates that, even

though Mr. Range had terminated his representation, Sacks entered his appearance in Mr.

Range’s case in the Circuit Court for Washington County.

                                MLRPC 1.3 (Diligence)

      “A lawyer shall act with reasonable diligence and promptness in representing a

client.” MLRPC 1.3. “A lawyer violates MLRPC 1.3 by failing to appear for a scheduled

court date without good reason.” Attorney Grievance Comm’n v. Haley, 443 Md. 657,

669, 118 A.3d 816, 823 (2015) (cleaned up). The hearing judge concluded that Sacks

violated MLRPC 1.3 in representing Anderson. Clear and convincing evidence supports

the hearing judge’s conclusion. Sacks was retained to file a petition for postconviction

relief and an amended petition for writ of error coram nobis. It took Sacks more than two

months to file the amended petition for writ of error coram nobis, and more than three

months to file the petition for postconviction relief. Moreover, Sacks failed to provide

copies of the filings to the Immigration Court upon request, and failed to appear at a

proceeding before the Immigration Court.

              MLRPC 1.4(a)(2), 1.4(a)(3), and 1.4(b) (Communication)

      MLRPC 1.4 stated:

      (a) A lawyer shall:

             (1) promptly inform the client of any decision or circumstance with
      respect to which the client’s informed consent, as defined in [MLRPC] 1.0(f),
      is required by these Rules;

             (2) keep the client reasonably informed about the status of the matter;

             (3) promptly comply with reasonable requests for information; and


                                           - 33 -
              (4) consult with the client about any relevant limitation on the
       lawyer’s conduct when the lawyer knows that the client expects assistance
       not permitted by the [MLRPC] or other law.

       (b) A lawyer shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.

       The hearing judge concluded that Sacks violated: MLRPC 1.4(a) and (b) by failing

to communicate his fee for representing Harris; MLRPC 1.4 by failing to timely

communicate with Anderson and respond to requests for his file; and MLRPC 1.4 by failing

to provide copies of retainer agreements to Ms. Range. The hearing judge did not specify

a subsection of MLRPC 1.4(a) as to Harris, or a section of MLRPC 1.4 as to Anderson and

Mr. Range. Given that the hearing judge observed that Sacks failed to communicate with

Harris, it is clear that hearing judge concluded that Sacks violated MLRPC 1.4(a)(2) and

1.4(b) in representing Harris. Given that the hearing judge found that Sacks failed to

communicate with Anderson and failed to respond to requests for his file, it is evident that

she concluded that Sacks violated MLRPC 1.4(a)(2) and 1.4(a)(3) in representing

Anderson. And, given that the hearing judge observed that Sacks failed to communicate

with Ms. Range, it is clear that she concluded that Sacks violated MLRPC 1.4(a)(2) in

representing Mr. Range. We uphold these conclusions.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.4(a)(2) and 1.4(b) in representing Harris. The retainer agreement

provided that Harris would pay Sacks a fee of $14,000, and that Sacks would separately

bill Harris for expenses. Sacks, however, collected a total of $40,350 from Harris’s family

for his representation of Harris. Sacks misrepresented to Harris and his family that the


                                           - 34 -
$26,350 that Sacks had collected in excess of the $14,000 fee was “for fees and expenses.”

Sacks failed to communicate to Harris that he would collect a fee that was almost triple the

one that they had agreed upon. Thus, Sacks failed to keep Harris reasonably informed, in

violation of MLRPC 1.4(a)(2), and failed to explain the basis of his fee, in violation of

MLRPC 1.4(b).

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.4(a)(2) and 1.4(a)(3) in representing Anderson. In violation of MLRPC

1.4(a)(2), Sacks failed to advise Anderson that the circuit court had denied the amended

petition for writ of error coram nobis, and that he had filed a notice of appeal and a motion

to accept late filing.   Additionally, even though Anderson had terminated Sacks’s

representation in July 2014, Sacks appeared on Anderson’s behalf at the hearing on the

petition for postconviction relief on April 15, 2015. In the nine intervening months, Sacks

did not communicate with Anderson in any way. Sacks’s failure to communicate with

Anderson—and, in particular, his failure to advise Anderson that he planned to appear on

Anderson’s behalf at the hearing—constituted a violation of MLRPC 1.4(a)(2).              In

violation of MLRPC 1.4(a)(3), Sacks failed to respond to Anderson’s and Roberts-

Marshall’s requests for a copy of Anderson’s file.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.4(a)(2) in representing Mr. Range. Ms. Range signed two retainer

agreements that pertained to Sacks’s representation of Mr. Range. Sacks failed to provide

Ms. Range with a copy of either retainer agreement.




                                           - 35 -
                             MLRPC 1.5(a) (Reasonable Fees)

      MLRPC 1.5(a) stated:

      A lawyer shall not make an agreement for, charge, or collect an unreasonable
      fee or an unreasonable amount for expenses. The facts to be considered in
      determining the reasonableness of a fee include the following:

             (1) the time and labor required, the novelty and difficulty of the
      questions involved, and the skill requisite to perform the legal service
      properly;

             (2) the likelihood, if apparent to the client, that the acceptance of the
      particular employment will preclude other employment of the lawyer;

             (3) the fee customarily charged in the locality for similar legal
      services;

                (4) the amount involved and the results obtained;

                (5) the time limitations imposed by the client or by the circumstances;

                (6) the nature and length of the professional relationship with the
      client;

            (7) the experience, reputation, and ability of the lawyer or lawyers
      performing the services; and

                (8) whether the fee is fixed or contingent.

A lawyer violates MLRPC 1.5(a) where the lawyer “fails to perform any meaningful work

on behalf of [a] client in exchange for [a] fee.”             Attorney Grievance Comm’n v.

Allenbaugh, 450 Md. 250, 269, 148 A.3d 300, 312 (2016) (cleaned up).

      Without specifying a section of MLRPC 1.5, the hearing judge concluded that Sacks

violated MLRPC 1.5 in representing Harris, Anderson, and Mr. Range. Given that Bar

Counsel specifically charged Sacks with violating MLRPC 1.5(a), and given that the

hearing judge quoted only MLRPC 1.5(a), it is evident that the hearing judge concluded


                                             - 36 -
that Sacks violated MLRPC 1.5(a) in representing Harris, Anderson, and Mr. Range. We

uphold these conclusions.

      Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.5(a) in representing Harris. Sacks was retained to represent Harris in a

criminal case. On Harris’s behalf, Sacks collected $40,350 from Harris’s family. That

amount was almost triple the agreed-upon fee of $14,000, and was unreasonable.

      Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.5(a) in representing Anderson. Sacks charged a fee of $3,500 to

represent Anderson in an immigration case. Aside from appearing at proceedings in the

Immigration Court to request postponements, Sacks provided no legal services in the

immigration case. Indeed, Sacks failed to appear at one of the proceedings in the

Immigration Court. Plainly, the $3,500 fee was unreasonable.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.5(a) in representing Mr. Range. Sacks charged a fee of $6,250 to

represent Mr. Range in a criminal case in the Circuit Court for Washington County. The

only action that Sacks took on Mr. Range’s behalf in the circuit court was entering his

appearance, which he did without Mr. Range’s authorization or consent, as his

representation had been terminated. Clearly, the $6,250 fee was unreasonable.

        MLRPC 1.15(a), 1.15(c), 1.15(d), and 1.15(e) (Safekeeping Property)

      MLRPC 1.15 states, in pertinent part:

      (a) A lawyer shall hold property of clients or third persons that is in a
      lawyer’s possession in connection with a representation separate from the
      lawyer’s own property. Funds shall be kept in a separate account maintained


                                         - 37 -
      pursuant to Title 16, Chapter 600 of the Maryland Rules, and records shall
      be created and maintained in accordance with the Rules in that Chapter.
      Other property shall be identified specifically as such and appropriately
      safeguarded, and records of its receipt and distribution shall be created and
      maintained. Complete records of the account funds and of other property
      shall be kept by the lawyer[,] and shall be preserved for a period of at least
      five years after the date the record was created.

                                          ***

      (c) Unless the client gives informed consent, confirmed in writing, to a
      different arrangement, a lawyer shall deposit legal fees and expenses that
      have been paid in advance into a client trust account[,] and may withdraw
      those funds for the lawyer’s own benefit only as fees are earned or expenses
      incurred.

      (d) Upon receiving funds or other property in which a client or third person
      has an interest, a lawyer shall promptly notify the client or third person.
      Except as stated in this [MLRPC] or otherwise permitted by law or by
      agreement with the client, a lawyer shall deliver promptly to the client or
      third person any funds or other property that the client or third person is
      entitled to receive[,] and, upon request by the client or third person, shall
      render promptly a full accounting regarding such property.

      (e) When a lawyer in the course of representing a client is in possession of
      property in which two or more persons (one of whom may be the lawyer)
      claims interests, the property shall be kept separate by the lawyer until the
      dispute is resolved. The lawyer shall distribute promptly all portions of the
      property as to which the interests are not in dispute.

      Without specifying a section of MLRPC 1.15, the hearing judge concluded that, by

failing to deposit unearned fees into an attorney trust account, Sacks violated MLRPC 1.15

in representing Whyte, Chen, Anderson, the Ranges, and Smith. Bar Counsel charged

Sacks with violating MLRPC 1.15(a), 1.15(c), and 1.15(d) in representing all six of the




                                          - 38 -
clients. 16 Bar Counsel charged Sacks with violating MLRPC 1.15(e) in representing

Whyte, Anderson, and the Ranges. Upon our independent review of the hearing judge’s

conclusion that Sacks violated MLRPC 1.15 in representing Whyte, Chen, Anderson, the

Ranges, and Smith, we conclude that clear and convincing evidence establishes that Sacks

violated each of the sections of MLRPC 1.15 that Bar Counsel charged him with violating,

except he did not violate MLRPC 1.15(e) in representing Anderson.

       Clear and convincing evidence establishes that Sacks violated MLRPC 1.15(a),

1.15(c), and 1.15(d) in representing Whyte, Chen, Anderson, the Ranges, and Smith. Sacks

received funds for representing these clients, and failed to deposit any of the funds into an

attorney trust account, despite not having earned them. Accordingly, Sacks: failed to keep

the funds “in a separate account maintained pursuant to Title 16, Chapter 600 of the

Maryland Rules,” MLRPC 1.15(a); failed to “deposit legal fees . . . that ha[d] been paid in

advance into a client trust account[,] and [to] withdraw those funds for [Sacks]’s own

benefit only as fees [were] earned[,]” MLRPC 1.15(c); and failed to “deliver promptly to

the client[s] any funds . . . that the client[s were] entitled to receive[,]” MLRPC 1.15(d).

       Clear and convincing evidence establishes that Sacks violated MLRPC 1.15(e) in

representing Whyte and the Ranges.         All three of these clients requested refunds.

Specifically, Whyte asked for a partial refund of the $1,250 that she had paid Sacks; and,

through Kadish, Mr. Range’s new counsel, Ms. Range requested the $6,250 that she had



       16
         Bar Counsel also charged Sacks with violating MLRPC 1.15(a) and 1.15(d) in
representing Harris. Before the hearing judge, however, Bar Counsel withdrew these
charges.

                                            - 39 -
paid Sacks to represent Mr. Range in the Circuit Court for Washington County, as well as

the $750 that she had paid Sacks for representing her, if he had not entered his appearance

in her case. Once the fee disputes arose, both Sacks and his clients claimed interests in the

funds, requiring Sacks to keep the funds in an attorney trust account “until the dispute[s

were] resolved.” MLRPC 1.15(e). In other words, independent of Sacks’s duty to deposit

the funds into an attorney trust account upon receipt under MLRPC 1.15(a), 1.15(c), and

1.15(d), MLRPC 1.15(e) obligated Sacks to deposit the funds into an attorney trust account

once Whyte and Ms. Range demanded refunds. Sacks failed to do so.

       Clear and convincing evidence does not establish that Sacks violated MLRPC

1.15(e) in representing Anderson. The hearing judge did not find that Anderson or Roberts-

Marshall, his fiancé, ever requested a refund, or otherwise initiated a fee dispute.

                    MLRPC 1.16(d) (Terminating Representation)

       MLRPC 1.16(d) stated:

       Upon termination of representation, a lawyer shall takes steps to the extent
       reasonably practicable to protect a client’s interests, such as giving
       reasonable notice to the client, allowing time for employment of other
       counsel, surrendering papers and property to which the client is entitled[,]
       and refunding any advance payment of fee or expense that has not been
       earned or incurred. The lawyer may retain papers relating to the client to the
       extent permitted by other law.

       The hearing judge concluded that Sacks violated MLRPC 1.16(d) in representing

Whyte, Chen, Anderson, Mr. Range, and Smith. We uphold these conclusions.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.16(d) in representing Whyte. Whyte retained Sacks to help her prepare

for, and be present at, a meeting with an Assistant United States Attorney, and to be present


                                           - 40 -
at any hearing or trial in a criminal case. Whyte paid Sacks $1,250. After a seven-minute

meeting with the Assistant United States Attorney, Whyte requested a partial refund. Sacks

refused, and terminated the representation. At that point, Sacks had not performed

sufficient legal services to earn the $1,250 that Whyte had paid him, and was obligated to

refund the portion of the $1,250 that he had not earned.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.16(d) in representing Chen. Chen retained Sacks to assist him in

attempting to have the Federal Bureau of Investigation return certain personal property to

him. Chen paid Sacks $2,500. The hearing judge did not find that Sacks provided any

legal services to Chen. Within only three weeks of making the payment, Chen terminated

Sacks’s representation, and requested that Sacks refund the $2,500. Sacks refused to do

so. At that point, Sacks was required to refund any portion of the $2,500 that he had not

earned; or, if Sacks believed that he had earned the entirety of the $2,500, he was required

to demonstrate this by providing Chen with an accounting of the $2,500.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.16(d) in representing Anderson.            Anderson terminated Sacks’s

representation, and requested a copy of his file. Anderson needed a copy of his file

immediately, as, at the time, he had approximately two weeks to appeal an order of removal

in an immigration case. On numerous occasions, Roberts-Marshall, Anderson’s fiancé,

requested a copy of Anderson’s file, as well as transcripts that she had given to Sacks.

Sacks failed to respond. More than a month after Anderson had terminated Sacks’s

representation, Roberts-Marshall received copies of an amended petition for writ of error


                                           - 41 -
coram nobis and a petition for postconviction relief that Sacks had filed on Anderson’s

behalf, without copies of exhibits that had been attached to them.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.16(d) in representing Mr. Range. In a telephone call, an e-mail, and a

letter, Kadish, Mr. Range’s new counsel, advised Sacks that he had been retained to replace

Sacks as Mr. Range’s counsel, and asked to make arrangements to pick up Mr. Range’s

file and the $6,250 that Ms. Range had paid Sacks to represent Mr. Range in the Circuit

Court for Washington County. As Kadish pointed out, Sacks could not have earned any of

the $6,250, as, at the time, there was no case number for Mr. Range’s case in the circuit

court. After being telephoned by Kadish, Sacks went to the detention center, met with Mr.

Range, and wrote on a legal pad that Mr. Range wanted Sacks to continue to serve as his

counsel. Mr. Range signed the document without reading it. Afterward, Ms. Range asked

Sacks to return Mr. Range’s file and the $6,250 that she had paid him to represent Mr.

Range in the circuit court. Further, Mr. Range informed Sacks that his representation had

been terminated, and that he was to provide Kadish with Mr. Range’s file and the $6,250

that Ms. Range had paid him to represent Mr. Range in the circuit court. Sacks refused to

comply.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 1.16(d) in representing Smith. Smith paid Sacks to represent him in

various matters. Smith terminated Sacks’s representation, and requested a refund of any

unearned fees. Sacks failed to provide a refund, or an accounting of Smith’s funds.




                                          - 42 -
                 MLRPC 3.1 (Meritorious Claims and Contentions)

      MLRPC 3.1 stated:

      A lawyer shall not bring or defend a proceeding, or assert or controvert an
      issue therein, unless there is a basis for doing so that is not frivolous, which
      includes, for example, a good faith argument for an extension, modification
      or reversal of existing law. A lawyer may nevertheless so defend the
      proceeding as to require that every element of the moving party’s case be
      established.

      The hearing judge concluded that Sacks violated MLRPC 3.1

      as it relates to the Tindeco litigation as described in the Order dated
      September 4, 2013 in Case No. 24-C-11-008404; Motion in Limine and
      Memorandum filed September 30, 2013 in Case No. 24-C-11-008404 and
      associated Order entered October 16, 2013; and Memorandum Opinion
      Concerning Pending Motions dated October 24, 2016 in Case No. 24-C-14-
      006060 and associated Orders.
              As explained above, [the hearing judge] does not find that the
      litigation with Tindeco Wharf, LLC, Case No. 24-C-11-008407[,] violates
      [MLRPC] 3.1 since [the circuit court] found that [Sacks] did not bring the
      suit in bad faith.

      The record reflects that no other part of the hearing judge’s opinion mentions “Case

No. 24-C-11-008404.” Except for the last digit, this case number is identical to that

of Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407. In that action,

consistent with the hearing judge’s statements about “Case No. 24-C-11-008404,” on

September 30, 2013, the defendants filed a Motion in Limine and Memorandum in Support

Thereof; and, on October 16, 2013, the circuit court issued an Order in which it granted

multiple requests that the defendants made in the Motion in Limine and Memorandum in

Support Thereof. It is evident that the hearing judge’s references to “Case No. 24-C-11-

008404” were the result of a typographical error, and were intended to be references

to Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407.


                                           - 43 -
      That said, contrary to the hearing judge’s statements about “Case No. 24-C-11-

008404,” the record does not appear to include an “Order dated September 4, 2013”

in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407. Unable to discern

the basis thereof, we do not find clear and convincing evidence to support the hearing

judge’s conclusion that Sacks violated MLRPC 3.1 “as described in the Order dated

September 4, 2013” in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-

008407.

      That leaves us to address the hearing judge’s conclusions that Sacks violated

MLRPC 3.1 “as described in”: the September 30, 2013 Motion in Limine and

Memorandum in Support Thereof, and the October 16, 2013 Order, in Stephen H. Sacks v.

Tindeco Wharf, LLC, et al., No. 24-C-11-008407; and the October 24, 2016 Memorandum

Opinion Concerning Pending Motions in Stephen H. Sacks v. Tindeco Wharf, LLC, et al.,

No. 24-C-14-006060. We also address the hearing judge’s conclusion that Sacks did not

violate MLRPC 3.1 by initiating Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-

C-11-008407. We uphold these conclusions.

      To provide context, we briefly discuss the documents to which the hearing judge

referred. On September 30, 2013, in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No.

24-C-11-008407, Tindeco and other defendants filed a Motion in Limine and

Memorandum in Support Thereof, in which they requested that the circuit court preclude

Sacks “from introducing any evidence [that was] related to the areas of discovery where

he made less than a complete production during discovery.” The defendants contended

that “many of [] Sacks’[s] claims [we]re not relevant and/or based upon evidence [that was]


                                          - 44 -
not produced during discovery.” On October 16, 2013, in response to the Motion in

Limine, the circuit court issued an Order, precluding Sacks “from making any reference to,

and from seeking any testimony from others or presenting any evidence regarding,” among

other things: “any perpetual right to reside in [Tindeco]’s property”; “any purported

evasion of service by [the d]efendants”; “any identity theft at [Tindeco]’s apartments”;

“any unrelated lawsuits against [the d]efendants”; “any of the witnesses whose statements

and related documents [Sacks] ha[d] not produced in response to [i]nterrogatories”; “any

expert testimony or opinions from any expert witness [who was] not properly identified”;

“any privileged communications”; and “any emotional distress, worry, sleeplessness, or

other emotional-type damages [that Sacks] purportedly ha[d] suffered.”

      On October 24, 2016, in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-

C-14-006060, the circuit court issued a Memorandum Opinion Concerning Pending

Motions in which it sanctioned Sacks by requiring him to pay attorneys’ fees that resulted

from his “filings that lack[ed] a substantial, good-faith basis.” The circuit court also

sanctioned Sacks by issuing a Screening Order, under which Tindeco and the other

defendants would not be obligated to respond to Sacks’s filings unless the circuit court

approved them. The circuit court found, in pertinent part:

      The [defendant]s have clearly and convincingly demonstrated a basis for
      sanctions against [] Sacks. [] Sacks’s communications to counsel . . .
      continue to be inappropriate, unnecessary, intemperate[,] and sometimes
      abusive. The more fundamental basis for sanctions, however, is [] Sacks’s
      filing of [an] amended complaint, by which he purported to re-assert claims
      against [certain] defendants . . . after his claims against those [defendant]s
      had been dismissed with prejudice. This fits [] Sacks’s broader pattern of
      persisting in filings even after the Court has ruled on the issues. [Sacks]
      has a right to perfect an appeal from this Court’s actions at an appropriate


                                          - 45 -
       time. Seeking reconsideration of the Court’s rulings, if there is some basis
       to believe [that] the Court has overlooked issues or authority, also is
       permissible. But [] Sacks proliferates his contentions in multiple actions and
       multiple, prolix filings in each action. The result is to extend the length of
       the litigation[,] while magnifying the expense to the [defendant]s [who are]
       defending against his claims. [] Sacks has made an abundant record of his
       personal animosity toward the [defendant]s and counsel in this action[,] and
       has repeatedly stated his improper intention to pursue these matters against
       those [defendant]s for as long as he is able to do so. That is the epitome of
       bad faith[,] and is particularly disturbing when manifested by an
       attorney. . . . The docket in this action amply and repeatedly demonstrates
       [] Sacks’s willingness to assert claims that have no merit[,] and then to
       pursue those claims through overly long papers that repeat his positions
       even after the Court has heard and decided the issues. The Court finds
       that [] Sacks’s papers unnecessarily complicate the issues[,] and have caused
       [the d]efendants to have to respond at length to issues far beyond what is
       necessary to advance any meritorious[,] or even colorable[,] arguments. The
       Court can and will sanction [] Sacks by requiring him to pay costs and
       attorneys’ fees for specific actions [that are] required by filings that lack a
       substantial, good-faith basis.

(Emphasis added).

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 3.1 “as described in” the September 30, 2013 Motion in Limine and

Memorandum in Support Thereof, and the October 16, 2013 Order, in Stephen H. Sacks v.

Tindeco Wharf, LLC, et al., No. 24-C-11-008407. The hearing judge evidently concluded

that the sheer volume of matters as to which the circuit court precluded Sacks from offering

evidence demonstrated that Sacks had “assert[ed] or controvert[ed] issue[s without] a basis

for doing so that [wa]s not frivolous[.]” MLRPC 3.1. We agree.

       Clear and convincing evidence also supports the hearing judge’s conclusion that

Sacks violated MLRPC 3.1 “as described in” the October 24, 2016 Memorandum Opinion

Concerning Pending Motions in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-



                                           - 46 -
C-14-006060. In that opinion, the circuit court expressly found that Sacks had “assert[ed]

claims that ha[d] no merit”; had made “filings that lack[ed] a substantial, good-faith basis”;

and had repeated his arguments as to issues on which the circuit court had already ruled.

These actions constituted violations of MLRPC 3.1’s prohibition on asserting frivolous

issues.

          The hearing judge was correct in concluding that clear and convincing evidence did

not establish that Sacks violated MLRPC 3.1 by initiating Stephen H. Sacks v. Tindeco

Wharf, LLC, et al., No. 24-C-11-008407. As discussed above, we uphold the hearing

judge’s conclusion that Sacks violated MLRPC 3.1 through his conduct after he initiated

the action. This does not mean, however, that Sacks violated MLRPC 3.1 by initiating the

action in the first place. The circuit court found that Sacks had not initiated the action in

bad faith or without substantial justification. By initiating the action, Sacks did not violate

MLRPC 3.1’s prohibition on initiating frivolous actions.

           MLRPC 3.4(c) and 3.4(d) (Fairness to Opposing Party and Counsel)

          MLRPC 3.4 stated in pertinent part:

          A lawyer shall not:

                                              ***

                  (c) knowingly disobey an obligation under the rules of a tribunal
          except for an open refusal based on an assertion that no valid obligation
          exists;

                 (d) in pretrial procedure, make a frivolous discovery request or fail to
          make reasonably diligent efforts to comply with a legally proper discovery
          request by an opposing party[.]

          The hearing judge concluded that Sacks violated MLRPC 3.4(c) and 3.4(d) “during


                                              - 47 -
the course of the Tindeco litigation as described in relation to violation of [MLRPC] 3.1.”

In other words, in analyzing MLRPC 3.4(c) and 3.4(d), the hearing judge incorporated her

analysis as to MLRPC 3.1. To the extent that the hearing judge concluded that Sacks

violated MLRPC 3.4(c) or 3.4(d) “as described in the Order dated September 4, 2013

in” Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407, we do not

discern clear and convincing evidence to support this conclusion because the record does

not appear to include such an Order. To the extent that the hearing judge concluded that

Sacks violated MLRPC 3.4(c) and 3.4(d) “as described in” the September 30, 2013 Motion

in Limine and Memorandum in Support Thereof, and the October 16, 2013 Order,

in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407, and the October

24, 2016 Memorandum Opinion Concerning Pending Motions in Stephen H. Sacks v.

Tindeco Wharf, LLC, et al., No. 24-C-14-006060, we uphold these conclusions. The

hearing judge also concluded that Sacks did not violate MLRPC 3.4(c) or 3.4(d) by

initiating Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No. 24-C-11-008407. We

uphold this conclusion.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 3.4(c) and 3.4(d) in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No.

24-C-11-008407. In that action, Tindeco and other defendants requested that the circuit

court preclude Sacks “from introducing any evidence [that was] related to the areas of

discovery where he made less than a complete production during discovery.”

Subsequently, the circuit court issued an Order, precluding Sacks “from making any

reference to, and from seeking any testimony from others or presenting any evidence


                                          - 48 -
regarding,” various matters. The hearing judge found that the circuit court’s Order

demonstrated that Sacks “knowingly disobey[ed]” the discovery rules, MLRPC 3.4(c), and

that he “ma[d]e [] frivolous discovery request[s] or fail[ed] to make reasonably diligent

efforts to comply with a legally proper discovery request by an opposing party[,]” MLRPC

3.4(d). Simply put, we agree.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 3.4(c) and 3.4(d) in Stephen H. Sacks v. Tindeco Wharf, LLC, et al., No.

24-C-14-006060. In that action, the circuit court required Sacks to pay attorneys’ fees that

resulted from his filings without a substantial, good-faith basis. The circuit court also

issued a Screening Order, under which parties would not be obligated to respond to Sacks’s

filings unless the circuit court approved them. These circumstances demonstrate that Sacks

knowingly disobeyed the discovery rules in violation of MLRPC 3.4(c), and that he made

frivolous discovery requests or failed to make reasonably diligent efforts to comply with

discovery requests in violation of MLRPC 3.4(d).

       The hearing judge was correct in concluding that clear and convincing evidence did

not establish that Sacks violated MLRPC 3.4(c) or 3.4(d) by initiating Stephen H. Sacks v.

Tindeco Wharf, LLC, et al., No. 24-C-11-008407. As discussed above, we uphold the

hearing judge’s conclusion that Sacks violated MLRPC 3.4(c) and 3.4(d) through his

conduct after he initiated the action. It does not automatically follow, however, that Sacks

violated MLRPC 3.4(c) or 3.4(d) by initiating the action. The circuit court found that the

action was not frivolous; accordingly, by initiating the action, Sacks did not “knowingly

disobey an obligation under the rules of a tribunal[.]” MLRPC 3.4(c). Additionally, by


                                           - 49 -
initiating the action, Sacks could not have violated MLRPC 3.4(d), which applies only to

discovery requests, not the initiation of actions.

                          MLRPC 8.1(b) (Disciplinary Matters)

       “[A] lawyer . . . in connection with a disciplinary matter, shall not . . . knowingly

fail to respond to a lawful demand for information from [a] disciplinary authority[.]”

MLRPC 8.1(b). The hearing judge concluded that Sacks violated MLRPC 8.1(b) during

Bar Counsel’s investigations of Harris’s, Whyte’s, Chen’s, Anderson’s, Kadish’s, Smith’s,

and Spence’s complaints against Sacks. Clear and convincing evidence supports the

hearing judge’s conclusions.        Sacks provided: a response to Harris’s complaint

approximately nine months late; a response to Whyte’s complaint approximately two

months late; a response to Chen’s complaint in which he failed to address several of the

allegations; a response to Anderson’s complaint approximately four months late; and a

response to Spence’s complaint in which he did not respond in any substantive manner.

Notably, Sacks failed to comply with multiple requests from Bar Counsel for information

and documents, including: an accounting of the $40,350 that Sacks had collected on

Harris’s behalf; a complete copy of Whyte’s file and documents that that were related to

the $1,250 that Whyte had paid Sacks; a copy of Chen’s file, an accounting of the $2,500

that Chen had paid Sacks, copies of any related attorney trust account records, and an

explanation as to why Sacks had failed to return Chen’s post-dated checks; bank records

that were related to the $14,500 that Roberts-Marshall, Anderson’s fiancé, had paid Sacks;

a complete accounting of the funds that Ms. Range and her family had paid Sacks to

represent Mr. Range, and related bank records; and an accounting of Smith’s funds.


                                            - 50 -
                             MLRPC 8.4(b) (Criminal Act)

      “It is professional misconduct for a lawyer to . . . commit a criminal act that reflects

adversely on the lawyer’s honesty, trustworthiness[,] or fitness as a lawyer in other

respects[.]” MLRPC 8.4(b). The hearing judge concluded that Sacks violated MLRPC

8.4(b) by trespassing on Tindeco’s property. Clear and convincing evidence supports the

hearing judge’s conclusion. In State v. Stephen H. Sacks, No. 5B02290405 and State v.

Stephen H. Sacks, No. 3B02275164, the State charged Sacks with trespass. Although the

hearing judge did not specify these two cases’ dispositions, the hearing judge found that

Sacks repeatedly trespassed on Tindeco’s property. A lawyer violates MLRPC 8.4(b)

where “clear and convincing evidence” establishes that the lawyer committed a crime, even

if the lawyer was not convicted of that crime. Attorney Grievance Comm’n v. Shockett,

450 Md. 161, 170, 147 A.3d 362, 368 (2016) (cleaned up).

          MLRPC 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation)

      “It is professional misconduct for a lawyer to . . . engage in conduct involving

dishonesty, fraud, deceit[,] or misrepresentation[.]” MLRPC 8.4(c). The hearing judge

concluded that Sacks violated MLRPC 8.4(c) by misappropriating Whyte’s, Chen’s,

Roberts-Marshall’s, Ms. Range’s, and Smith’s funds. The hearing judge also concluded

that Sacks violated MLRPC 8.4(c) in connection with his representation of Harris,

Anderson, Mr. Range, and himself. We uphold these conclusions.

      Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 8.4(c) by misappropriating Whyte’s, Chen’s, Roberts-Marshall’s, Ms.

Range’s, and Smith’s funds. A lawyer violates MLRPC 8.4(c) by misappropriating


                                           - 51 -
funds. See Attorney Grievance Comm’n v. Sweitzer, 452 Md. 26, 42, 156 A.3d 134, 143

(2017), reconsideration denied (Apr. 21, 2017) (“[A]n attorney’s intentional

misappropriation of client funds violates MLRPC 8.4(c).” (Cleaned up)).

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 8.4(c) in connection with his representation of Harris.                 Sacks

misrepresented to Harris and his family that the $26,350 that Sacks had collected in excess

of the $14,000 fee was “for fees and expenses.” Additionally, in support of a motion to

dismiss a breach of contract case that Bailey, Harris’s mother, initiated against him, Sacks

fabricated five retainer agreements that falsely purported to have been signed by Bailey.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 8.4(c) in connection with his representation of Anderson.               Sacks

misrepresented to the Immigration Court that he had become involved with the

immigration case on a date that was nearly two weeks after he had been retained.

Subsequently, Sacks misrepresented to the Immigration Court that he had filed a petition

for postconviction relief. The Immigration Court directed Sacks to file a copy of the

petition for postconviction relief with the Immigration Court. Sacks failed to do so, even

after he subsequently filed a petition for postconviction relief in the circuit court. Sacks’s

failure to file a copy of the petition for postconviction relief with the Immigration Court

was an attempt to deceive the Immigration Court as to when he had filed the petition for

postconviction relief.

       Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 8.4(c) in connection with his representation of Mr. Range. Kadish


                                            - 52 -
informed Sacks that he had been retained to replace Sacks as Mr. Range’s counsel.

Afterward, Sacks went to the detention center, met with Mr. Range, and handwrote on a

legal pad that Mr. Range wanted Sacks to continue to serve as his counsel. Sacks had Mr.

Range sign the document in an attempt to circumvent his decision to terminate Sacks’s

representation, and to keep the $6,250 that Ms. Range had paid Sacks to represent Mr.

Range in the Circuit Court for Washington County. After Kadish filed a complaint against

Sacks with Bar Counsel, Sacks provided a response to Kadish’s complaint in which he

intentionally misrepresented the terms of his representation of Mr. Range. Sacks attached

an altered retainer agreement to his response to Kadish’s complaint.

      Clear and convincing evidence supports the hearing judge’s conclusion that Sacks

violated MLRPC 8.4(c) in connection with his representation of himself. During the

litigation that involved Tindeco, Sacks made numerous intentional misrepresentations to

courts and opposing counsel.

   MLRPC 8.4(d) (Conduct That Is Prejudicial to the Administration of Justice)

      “It is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MLRPC 8.4(d). “Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct would negatively impact the

perception of the legal profession of a reasonable member of the public.” Attorney

Grievance Comm’n v. Chanthunya, 446 Md. 576, 602, 133 A.3d 1034, 1049

(2016), reconsideration denied (Apr. 21, 2016) (cleaned up). The hearing judge concluded

that Sacks violated MLRPC 8.4(d) by engaging in conduct that, “taken as a whole . . . most

certainly brings the legal profession into disrepute[.]” Clear and convincing evidence


                                          - 53 -
supports the hearing judge’s conclusion.              Sacks’s misconduct—including, most

significantly,   misappropriating      funds,     fabricating    documents,    and     making

misrepresentations to courts, clients, and opposing counsel—would certainly negatively

impact the perception of the legal profession of a reasonable member of the public.

                          MLRPC 8.4(a) (Violating the MLRPC)

       “It is professional misconduct for a lawyer to[] violate . . . the” MLRPC. MLRPC

8.4(a). The hearing judge concluded that Sacks violated MLRPC 8.4(a). Clear and

convincing evidence supports the hearing judge’s conclusion. As discussed above, Sacks

violated MLRPC 1.2(a), 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b), 1.5(a), 1.15(a), 1.15(c), 1.15(d),

1.15(e), 1.16(d), 3.1, 3.4(c), 3.4(d), 8.1(b), 8.4(b), 8.4(c), and 8.4(d).

                                         (B) Sanction

       Bar Counsel recommended that we disbar Sacks. At oral argument, Sacks requested

that we either dismiss this attorney discipline proceeding, or in the alternative “[g]ive [him]

2,000 hours of going to a prison” to help others.

       In Allenbaugh, 450 Md. at 277-78, 148 A.3d at 316-17, this Court stated:

              This Court sanctions a lawyer not to punish the lawyer, but instead to
       protect the public and the public’s confidence in the legal profession. This
       Court accomplishes these goals by: (1) deterring other lawyers from
       engaging in similar misconduct; and (2) suspending or disbarring a lawyer
       who is unfit to continue to practice law.

             In determining an appropriate sanction for a lawyer’s misconduct, this
       Court considers: (1) the MLRPC that the lawyer violated; (2) the lawyer’s
       mental state; (3) the injury that the lawyer’s misconduct caused or could have
       caused; and (4) aggravating factors and/or mitigating factors.

             Aggravating factors include: (1) prior attorney discipline; (2) a
       dishonest or selfish motive; (3) a pattern of misconduct; (4) multiple


                                             - 54 -
      violations of the MLRPC; (5) bad faith obstruction of the attorney discipline
      proceeding by intentionally failing to comply with rules or orders of the
      disciplinary agency; (6) submission of false evidence, false statements, or
      other deceptive practices during the attorney discipline proceeding; (7) a
      refusal to acknowledge the misconduct’s wrongful nature; (8) the victim’s
      vulnerability; (9) substantial experience in the practice of law; (10)
      indifference to making restitution or rectifying the misconduct’s
      consequences; (11) illegal conduct, including that involving the use of
      controlled substances; and (12) likelihood of repetition of the misconduct.

              Mitigating factors include: (1) the absence of prior attorney discipline;
      (2) the absence of a dishonest or selfish motive; (3) personal or emotional
      problems; (4) timely good faith efforts to make restitution or to rectify the
      misconduct’s consequences; (5) full and free disclosure to Bar Counsel or a
      cooperative attitude toward the attorney discipline proceeding; (6)
      inexperience in the practice of law; (7) character or reputation; (8) a physical
      disability; (9) a mental disability or chemical dependency, including
      alcoholism or drug abuse, where: (a) there is medical evidence that the
      lawyer is affected by a chemical dependency or mental disability; (b) the
      chemical dependency or mental disability caused the misconduct; (c) the
      lawyer’s recovery from the chemical dependency or mental disability is
      demonstrated by a meaningful and sustained period of successful
      rehabilitation; and (d) the recovery arrested the misconduct, and the
      misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
      proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
      (13) remoteness of prior violations of the MLRPC; and (14) unlikelihood of
      repetition of the misconduct.

(Cleaned up).

      Here, Sacks violated MLRPC 1.2(a) by taking actions on Anderson’s and Mr.

Range’s behalf after they had terminated his representation of them. Sacks violated

MLRPC 1.3 by taking months to file documents, and failing to appear at a proceeding, on

Anderson’s behalf. Sacks violated MLRPC 1.4(a)(2) by failing to advise Anderson that

the circuit court had denied a petition and that he had filed documents, by failing to

communicate with Anderson for approximately nine months, and by failing to provide Ms.

Range with copies of retainer agreements. Sacks violated MLRPC 1.4(a)(2) and 1.4(b) by


                                           - 55 -
failing to communicate to Harris and his family that he was collecting a fee that was almost

triple the one that had been agreed upon. Sacks violated MLRPC 1.4(a)(3) by failing to

respond to Anderson’s and Roberts-Marshall’s requests for a copy of Anderson’s file.

Sacks violated MLRPC 1.5(a) by collecting a fee to represent Harris that was almost triple

the agreed-upon fee, and by charging Anderson and Mr. Range fees for providing

essentially no legal services. Sacks violated MLRPC 1.15(a), 1.15(c), and 1.15(d) by

receiving funds for representing Whyte, Chen, Anderson, the Ranges, and Smith, and

failing to deposit the funds into an attorney trust account, despite not having earned them.

Sacks violated MLRPC 1.15(e) by failing to deposit funds into an attorney trust account

once Whyte and Ms. Range demanded refunds. Sacks violated MLRPC 1.16(d) by failing

to return unearned fees and/or provide accountings to Whyte, Chen, Ms. Range, and Smith,

and by failing to provide copies of Anderson’s and Mr. Range’s files. Sacks violated

MLRPC 3.1 by asserting frivolous issues in two cases. Sacks violated MLRPC 3.4(c) by

knowingly disobeying the discovery rules in two cases. Sacks violated MLRPC 3.4(d) by

making frivolous discovery requests, or failing to make reasonably diligent efforts to

comply with discovery requests, in two cases. Sacks violated MLRPC 8.1(b) by providing

responses to Harris’s, Whyte’s, Chen’s, Anderson’s, and Spence’s complaints against him

that either were late or failed to address several of the allegations, and by failing to provide

documents and/or information that Bar Counsel requested as to his representation of Harris,

Whyte, Chen, Anderson, Mr. Range, and Smith. Sacks violated MLRPC 8.4(b) by

trespassing on Tindeco’s property. Sacks violated 8.4(d) by engaging in misconduct that

would negatively impact the perception of the legal profession of a reasonable member of


                                             - 56 -
the public.

       Most significantly, Sacks violated MLRPC 8.4(c) in thirteen instances. First, Sacks

misrepresented to Harris and his family that the $26,350 that Sacks had collected in excess

of the $14,000 fee was “for fees and expenses.” Second, Sacks fabricated five retainer

agreements that falsely purported to have been signed by Bailey, Harris’s mother. Third,

Sacks misrepresented to the Immigration Court that he had become involved with

Anderson’s immigration case on a date that was nearly two weeks after he had been

retained. Fourth, Sacks misrepresented to the Immigration Court that he had filed a petition

for postconviction relief before he had done so. Fifth, Sacks failed to file a copy of the

petition for postconviction relief with the Immigration Court in an attempt to deceive the

Immigration Court as to when he had filed the petition for postconviction relief. Sixth,

Sacks had Mr. Range sign a document in an attempt to circumvent his decision to terminate

Sacks’s representation, and to keep the $6,250 that Ms. Range had paid Sacks to represent

Mr. Range in the Circuit Court for Washington County. Seventh, Sacks intentionally

misrepresented the terms of his representation of Mr. Range in, and attached an altered

retainer agreement to, his response to Kadish’s complaint against Sacks. Eighth, during

the litigation that involved Tindeco, Sacks made numerous intentional misrepresentations

to courts and opposing counsel. Ninth, tenth, eleventh, twelfth, and thirteenth, Sacks

misappropriated Whyte’s, Chen’s, Roberts-Marshall’s, Ms. Range’s, and Smith’s funds.

       Sacks’s misconduct harmed his clients, who, among other things, were deprived of

their funds and files, were charged unreasonable fees, and were lied to by Sacks. Sacks’s

refusal to withdraw his appearance in an appeal forced Anderson to file, on his own behalf,


                                           - 57 -
a motion to strike Sacks’s appearance in the appeal. Sacks’s failure to provide legal

services resulted in the Immigration Court ordering Anderson removed. Sacks’s initiation

of eight frivolous actions or appeals, his assertion of frivolous issues, and his failure to

obey the discovery rules harmed courts, parties, and opposing counsel.

       The hearing judge did not expressly address whether there were any aggravating

factors. Upon our review of the record, we note multiple aggravating factors. First, Sacks’s

repeated refusals to refund unearned fees to his clients—i.e., what the hearing judge called

“a common theme” that Sacks apparently “will go to any length to keep funds [that were]

paid to him”—demonstrates that he engaged in a pattern of misconduct; that he is likely to

repeat his misconduct; that he is indifferent to making restitution; and that he had a selfish

motive. Next, Sacks committed multiple violations of the MLRPC. Also, Sacks has

refused to acknowledge his misconduct’s wrongful nature; at oral argument: he stated that

he “did not do anything wrong in these matters”; he stated that “[t]here is nothing that Bar

Counsel could prove that [he] did wrong in these cases”; and, after being asked whether he

had violated any of the MLRPC, he responded: “If the facts came out, no.” Additionally,

one of Sacks’s victims, Anderson, was an immigrant, and thus was vulnerable; a client’s

“status as an immigrant render[s] him [or her] particularly vulnerable to [a lawyer’s]

misconduct.” Allenbaugh, 450 Md. at 280, 148 A.3d at 318 (citations omitted). Further,

Sacks had substantial experience in the practice of law; as of the earliest instance of his

misconduct, Sacks had been a member of the Bar of Maryland for approximately thirty-six

years. Finally, Sacks engaged in illegal conduct; specifically, he committed crimes,

including trespassing on Tindeco’s property, and harassing and threatening witnesses and


                                            - 58 -
lawyers.

       The hearing judge noted only one mitigating factor: the absence of prior attorney

discipline. Upon our review of the record, we do not discern any other mitigating factors.

       The appropriate sanction for Sacks’s misconduct is disbarment. Sacks engaged in

copious instances of misconduct while representing seven clients, as well as himself.

Sacks violated MLRPC 8.4(c) by, among other things, misappropriating funds, fabricating

documents, and making misrepresentations to courts, clients, and opposing counsel.

“Absent compelling extenuating circumstances justifying a lesser sanction, intentional

dishonest conduct by a lawyer will result in disbarment.” Attorney Grievance Comm’n v.

Thomas, 445 Md. 379, 402, 127 A.3d 562, 576 (2015) (cleaned up). Additionally,

“disbarment will inevitably follow any unmitigated misappropriation of . . .

funds.” Attorney Grievance Comm’n v. Kobin, 432 Md. 565, 585, 69 A.3d 1053, 1065

(2013) (cleaned up). Here, the only mitigating factor—the absence of prior attorney

discipline—comes nowhere close to constituting a compelling extenuating circumstance.

Additionally, there are several aggravating factors, including illegal conduct, a pattern of

misconduct, and likelihood of repetition of the misconduct.        Simply put, given the

numerous instances and wide range of the misconduct, and the injury to multiple clients,

disbarment was necessary to protect the public.

       For the above reasons, on March 6, 2018, we disbarred Sacks and awarded costs

against him.




                                           - 59 -